Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/25/2021, with respect to the previous objection to claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue (though Examiner still suggests additional rephrasing below).  The previous objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/25/2021, with respect to the previous 112(b) rejections of claims 1-4 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections claims 1-4 has been withdrawn. 

Applicant's arguments filed 5/25/2021 regarding the previous 103 rejection under modified Yokoyama have been fully considered but they are not persuasive.

Applicant argues modified Yokoyama in that rinsing and soaking are different effects with respect to Nagai.
Examiner respectfully disagrees.  Examiner cannot discern any differences in the steps being performed as claimed with respect to Yokoyama as modified by the secondary teachings of Nagai.  Nagai teaches spinning at different speeds to increase the efficiency with which the cleaning solution is replaced with water (which is appreciable for Yokoyama’s rinsing step).  Examiner requires further argument/clarification as to what distinguishes the method as claimed from modified Yokoyama.

Applicant argues Nagai does not teach the specific calculation formula/parameters.
Examiner respectfully disagrees.  Examiner agrees Nagai does not explicitly teach this, but Examiner considers that Nagai does disclose the basis (e.g. centrifugal force threshold) for Applicant’s calculation.  Applicant’s methodology assigns a formula, but Examiner cannot discern any patentable .  

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 should be rephrased.  Examiner refers to the Examiner’s Comment below as an example.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a chuck spin time during the rotating step”, but does not relate/assign this to the formula.   Related to this issue, claim 1 does not establish what “t” represents in the formula(s).  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1 & 3  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Nagai et al. (US 20020197853, “Nagai”).  Examiner has provided a machine translation of Yokoyama.
Yokoyama teaches a washing device comprising the following of claim 1 except where underlined:

For Claim 1:
A method for cleaning flip chip assemblies comprising: 
loading at least one flip chip to one or more flip chip carriers held by a chuck assembly (see Figures 1-4, stage 18, semiconductor package 20, stage heater 22, large stage 40, small stages 46.  Machine translation, [0002]).  Semiconductor package 20 reads on the flip chip.  The various stages of the embodiments (stage 18, large stage 40, or small stages 46) can read on the flip chip carrier.  The stage heater 22 can read on the chuck assembly; 
performing a cleaning process to clean the at least one flip chip, the cleaning process comprising:
flowing a liquid feed for removing contaminants, the liquid feed comprising de-ionized water (DIW) or a cleaning solution, each respectively having a liquid density ρ and a surface tension coefficient σ (see Figures 1 & 3, cleaning fluid nozzle 14, rinse liquid nozzle 16, cleaning liquid spraying step S3, rinse liquid spraying step S4.  Machine translation, [0032]-[0035]).  Refer to cleaning liquid spraying step S3 & rinse liquid spraying step S4); 
rotating the chuck assembly at a rotation speed (see machine translation, [0023]); and 
changing the rotation speed of the chuck assembly during the cleaning process based upon a length B of the at least one flip chip, a width A of the at least one flip chip, a radius of position r of the one or more flip chip carriers on the chuck, a space h between two chip bond pads of the at least one flip chip, a chuck spin time during the rotating step, the liquid density of the liquid feed, and the liquid surface tension coefficient of the liquid feed, in which a low rotation speed is used during a soaking stage of the cleaning process and a high rotation speed is used during a second stage of the cleaning process;
said low rotation speed Nl is in a range less than 60x(2σ/ρhAr+2B/rt2)1/2/2π;
said high rotation speed Nh is in a range higher than 60x(2σ/ρhAr+2B/rt2)1/2/2π.

Yokoyama teaches two different rotation speeds (see machine translation, [0023]), but it may be argued whether Yokoyama teaches alternating between the speeds.  Additionally, Yokoyama does not teach the speed being based on the parameters as recited in claim 1.
Nagai however, teaches cleaning a substrate by alternating rotating at lower speeds and high speeds when water is applied to increase efficiency with which cleaning solution is replaced with water and reduce the time for rinsing (see Nagai’s Figures 4, 11a-11b.  [0019], [0028], [0031], [0043], [0046], [0083], [0099], [0115]).  Examiner compares how Yokoyama teaches a rinsing liquid spraying step S4 (see Yokoyama’s machine translation, [0035]).   
Examiner notes that while Nagai does not explicitly teach the parameters recited in claim 1, Examiner considers one of ordinary skill in the art would understand that Nagai attributes centrifugal forces to the high speed rotation but not to the low speed rotation.  Examiner equates Nagai as teaching Applicant’s claimed speed ranges as being a low speed not producing centrifugal force, and a high speed producing centrifugal force (see Applicant’s specification, [0017]-[0024]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yokoyama and more particularly for the low speed for wetting and a high speed generating centrifugal force as taught by Nagai so as to increase efficiency with which cleaning solution is replaced with water and reduce the time for rinsing.  

Modified Yokoyama teaches claim 1.
Modified Yokoyama also teaches the following:

For Claim 3:
The method of claim 1, further comprising: 
blowing a gas or a vapor via spray nozzles for drying the at least one flip chip (see machine translation, [0025], [0036].  Refer to “injecting drying gas”).  The drying gas nozzles would be supplied/fed with drying gas as well.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Nagai et al. (US 20020197853, “Nagai”) as applied to claim 1 above, and further in view of Uehara et al. (JPH1041263, “Uehara”).  
Modified Yokoyama teaches claim 1.
Modified Yokoyoma does not teach the following:

For Claim 2:
The method of claim 1, further comprising: 
applying ultrasonic or megasonic energy to the at least one flip chip during the cleaning process.

Examiner however, considers megasonic/ ultrasonic nozzles as well-practiced in the semiconductor arts, said nozzles imparting vibrations along with cleaning fluid to assist in removing particulates, and refers to Uehara (see Uehara's Figure , wafer 2, megasonic nozzle 8, transducer 9.  machine translation, [0010]-[0011]).  Modifying Yokoyama's nozzles 14 or 16 to be megasonic/ultrasonic would predictably offer the benefit of imparting vibrations so as to help remove particulates (e.g. dirt, dust, metal contaminants, etc.) from the substrate.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yokoyama and more particularly for nozzles 14 and/or 16 to be megasonic/ultrasonic nozzles as taught by Uehara so as to impart vibrations to the applied cleaning/rinsing fluid and assist in the removal of particulates from the wafer.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama (JP 2005349301) in view of Nagai et al. (US 20020197853, “Nagai”) as applied to claim 1 above, and further in view of Golan et al. (US 20130050468, “Golan”).
Modified Yokoyama teaches claim 1.
Modified Yokoyama does not teach the following:

For Claim 4:
The method of claim 1, wherein the one or more flip chip carriers are held by a loading plate, the method further comprising: 
placing the loading plate into a cassette; and 
transferring the loading plate from the cassette to the chuck assembly.

Examiner however, considers one of ordinary skill in the art would understand that transporting a stage/tray supporting multiple semiconductor devices would improve transfer throughput by transferring multiple semiconductors devices simultaneously rather than one at a time.  This would require making Yokoyama’s stage 18 as separable/portable (see MPEP 2144.04, “Making Separable”, “Making Portable”).  To further support this, Examiner refers to Golan, who teaches an inspection system for wafers which mounting multiple wafers onto a multi wafer support device which can be loaded/unloaded from a cassette so as to reduce load/unload overhead over the multiple wafers (see Golan’s Figures 6-7, cassette 20, multi wafer tray 110, end effector 170. [0032], [0063]).  Examiner interprets the lower portion of Golan’s end effector 170 as an example of a loading plate, such that a robot/arm/manipulator/end effector either shaped like a plate or having a plate support element can read on the loading plate.  The use of an end effector/arm and cassette are well-practiced in the semiconductor processing art (e.g. end effector for automated transfer between chambers, and cassette for storage).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yokoyama and more particularly for stage 18 to be made separable/portable so as to reduce load/unload overhead as taught by Golan.    

  Examiner’s Comment
Examiner considers claim 1 should be rephrased to more clearly state the process steps and the parameters, including more clearly tying in the calculation to the steps.  As an example, Examiner presents the following recommendation (presuming the following accurately encompasses what Applicant is intending to claim):

For Claim 1:

loading at least one flip chip to one or more flip chip carriers held by a chuck assembly; 
performing a cleaning process to clean the at least one flip chip, the cleaning process comprising:
flowing a liquid feed for removing contaminants, the liquid feed comprising de-ionized water (DIW) or a cleaning solution; 
rotating the chuck assembly at a low rotation speed Nl during a soaking stage of the cleaning process, said low rotation speed Nl is in a range less than 60x(2σ/ρhAr+2B/rt2)1/2/2π; and 
rotating the chuck assembly at a high rotation speed Nh during a second stage of the cleaning process, said high rotation speed Nh is in a range higher than 60x(2σ/ρhAr+2B/rt2)1/2/2π;
where B denotes a length of the at least one flip chip, A denotes a width of the at least one flip chip, r denotes a radius of position of the one or more flip chip carriers on the chuck, h denotes a space between two chip bond pads of the at least one flip chip, t denotes a chuck spin time during the rotating step, ρ denotes the liquid density of the liquid feed, and σ denotes the liquid surface tension coefficient of the liquid feed.

Examiner also considers that the flip chip and flip chip carrier could be recited in the singular (and applied to the dependent claims). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714